Election/Restrictions
This application contains claims directed to the following patentably distinct species of the claimed invention: 

Species 1: Embodiment of Fig.   2.

Species 2: Embodiment of Fig.   6.

Species 3: Embodiment of Fig.   8.

Species 4: Embodiment of Fig.   13.

Species 5: Embodiment of Fig.   14.

Species 6: Embodiment of Fig.   17.

Species 7: Embodiment of Fig.   18.

Species 8: Embodiment of Fig.   19A-19B.

Species 9: Embodiment of Fig.   21A-21B.

Species 10: Embodiment of Fig.   22-23.

Species 11: Embodiment of Fig.   25-26.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, there are no generic claims.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. Different camera’s operations and steps in different flowchart diagrams of the embodiments of species 1-11 would require different search queries. The prior art applicable to one species would not likely be applicable to another species. In addition, these species are not obvious variants of each other based on the current record. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly 

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/12/2022